Case 2:19-cv-05949-DMG-AS Document 33 Filed 09/23/20 Page 1 of 2 Page ID #:185




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
     JAMES FARR, individually and on behalf      Case No.: CV 19-5949-DMG (ASx)
11
     of all others similarly situated,           ORDER RE STIPULATION FOR
12                                               DISMISSAL OF ACTION [32]
13              Plaintiff,
14              vs.
15
     HOBBY LOBBY STORES, INC., an
16
     Oklahoma corporation; and DOES 1 to 10,
17   inclusive,
18
                Defendants.
19
20
21
22
23
24
25
26
27
28


                                               -1-
Case 2:19-cv-05949-DMG-AS Document 33 Filed 09/23/20 Page 2 of 2 Page ID #:186




 1            The Court having considered the parties’ Stipulation for Dismissal, and good cause
 2   appearing,
 3            IT IS HEREBY ORDERED that the above-captioned action is DISMISSED in its
 4   entirety. Plaintiff James Farr’s individual claims against Defendant Hobby Lobby Stores,
 5   Inc., are dismissed with prejudice. Plaintiff’s class claims against Defendant are
 6   dismissed without prejudice.1 The parties shall bear their own attorneys’ fees and costs.
 7
 8   DATED: September 23, 2020                                       ________________________________
 9                                                                   DOLLY M. GEE
                                                                     UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27            1
                Notwithstanding the parties’ request for dismissal of the class claims with prejudice, it would be inappropriate to
     dismiss the claims of the class with prejudice when no class has been certified and no class notice has been given. See Fed.
28   R. Civ. P. 23; Frank v. Gaos, 139 S. Ct. 1041, 1046 (2019). Plaintiff can and apparently does bind himself, however, not to
     personally assert these same class claims against Defendant.


                                                                   -2-
